OFFICE   OF THE   ATTORNEY     GENERAL    OFTEXAS
                                      AUfflN
QouroG.-
--                                                                   (3.   ,
                                                                !f




           iionorablr %. E. Davis, Dean
           North Texas &ioUitUAi     Collage
           Arlington, Texas
           Dear Ylrr




                                                          1940, you l6vlsed
                                                          @aduatlon thla
           year and nhoec pare                             or IS~~~XV, TO=@
           to the state or 111                           hana yaarago.
           This 8tadeat has                                8 iagrlcklltural
           Collsg4 tklnoepr                                pursnts mm   the
           8tatO    Of T4Xa8.                             as to whether the
           out-of   -atate tee
           Statutoa    rhould
                                                ne of rraidArticle 28540

                                           ent atudent~,who regletera
                                     more senestsr or tern hours of
                                   lralent  to the amount charged
                                   8 by eimilar  schools in t&e Qtato
                                   non-rrsiaant student shall be a
                                   unt to be deterulned a&i ilred bp


                studonto resident la Texas. Prorldaa, however, thst
                if this paragraph shall be held to be unconrtltu-
                fional or vold from any cause, there shall be ool-
                lected tros each non-resident otudent  the suiuot
                One HundreU ~oiiars ($100.00) for each sc:5eeteror
                Sixty-six Dollars and Arty-oevsn Cents ($66.07)
                ror eaah term.  irnon-resident atud4nt  is hereby
                defined to be a trtua4nt ot lose than twcbnty-ona
                (21) ytara of ags, Living away ~POP hle rtily ana


     NOCO*M"NtcATIO?4
               19,ontz
                    0ONvmYI0
                          ASa DlPA"TME?4TAt.
                                      OClNlOll
                                          UNLtsS
                                               ICPRO"~.
                                                    ."WE AIIeRR=*
                                                              *=H*-*L
                                                                   ORF1R‘T
                                                                        *sswT*w
Hoacrable );;.
             6. I;iavla,
                       Dean, Paa;e2


     whose rainilyresides In another State, or whose
     ra5lig has resld4a within this ixat4 for a period
     of tlm less than twelve (121 mnths prior to the
     date or r4gistratlon, or s student or twonly-one
     (21)  years of age or over who resides out of the
     Stat4 or who has resided within the State for a
     pariod 0r lees than twklve il2) ;nonths prior to
     the date or registration."
           Pros a readin& of tha last arntenc4 in the above
quot4d s4otlon of tna statute  it 1s seen that n student
under twenty-one pears or ags, llvlni:away rrom his family,
and whose fainilgrssldos in another state is a non-resident.
Pros your latt4r w4 understand that the student   in ~u4stlon
ia a minor.   If the parants of this student  chnnged their
domialle rrom Texas to the stat4 or Illinois, under the
plain language 0r the statute  we are comppelledto advlso
you that the student must be oonsldered a non-resident and
requlrsd to pay i44s aooorUin6ly.   For rurtber elaboration
on the general sub cot mtter of your lnqulry w4 enolora
coplss or our Opin3ens Nos. o-1459 and O-2033.
                                    Yours   very   truly

                               Amiif?ZY     GXNERAL OI"TXXAS



                                              Glenn R. law18
                                                   Assistant




             APPROVEI;SEP2'7,1940
               /5--&6,&